        CASE 0:19-cv-01064-MJD-ECW Doc. 90 Filed 03/26/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


ILKB of CNY, et al,                               Case Number: 19-cv-1064 MJD/ECW

                      Plaintiffs,

v.

FranChoice, Inc., et al,

                      Defendants.


                      STIPULATION OF DISMISSAL
________________________________________________________________________

       The above-captioned Plaintiffs, ILKB of CNY, LLC, CNY Kickboxing, LLC (as

successor in interest), East Side Kickboxing, Inc., Theresa Ranieri (individually) and Bruno

Ranieri (individually), and the above-captioned Defendants, FranChoice, Inc. and Jeff

Shafritz, hereby stipulate under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that this

action be dismissed with prejudice as to all claims, causes of action, and parties, with each

party bearing that party’s own attorney’s fees and costs.

 Dated: March 26, 2021                         CALIHAN LAW, PLLC


                                               s/Robert B. Calihan_________________
                                               Robert B. Calihan, Esq. (admitted pro hac)
                                               600 Reynolds Arcade Building
                                               16 East Main Street
                                               Rochester, New York 14614
                                               Telephone: (585) 232-5291
                                               Email: rcalihan@calihanlaw.com
           CASE 0:19-cv-01064-MJD-ECW Doc. 90 Filed 03/26/21 Page 2 of 2




                                             ~and~

                                             GARNER & GINSBURG, P.A.

                                             W. Michael Garner (#274914)
                                             Erin C. Johnsen (#393594)
                                             43 Main Street SE, Suite 500
                                             Minneapolis, Minnesota 55414
                                             Tel.: (612) 259-4800
                                             Fax: (612) 259-4810
                                             wmgarner@yourfranchiselawyer.com
                                             ecjohnsen@yourfranchiselawyer.com

                                             ATTORNEYS FOR PLAINTIFFS




 Dated: March 26, 2021                       SAPIENTIA LAW GROUP, PLLC

                                             s/Sonia Miller-Van Oort__________
                                             Sonia Miller-Van Oort (#278087)
                                             Ryan O. Vettleson (#312915)
                                             Robin Wolpert (#310219)
                                             Demetria Dyer (#0400676)
                                             120 South 6th Street, Suite 100
                                             Minneapolis, MN 55402
                                             Phone: 612-756-7100
                                             Fax: 612-756-7101
                                             soniamv@sapientialaw.com
                                             ryanv@sapientialaw.com
                                             robinw@sapientialaw.com
                                             demetriad@sapientialaw.com

                                             ATTORNEYS FOR DEFENDANTS

4815-5321-2130, v. 1




                                         2
